UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a oy xX
DONALD NIXON, on behalf of himself and all :
others similarly situated, :
Plaintiff, :

-against- :

SHOP MA, INC., :
Defendant. :

—-—s eee wees ee gee ew enw ec ee ee ee ewe eB ee ee ew ee x

GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: December 3 02019
New York, New York

~ os onig

SO ORDERED.

eae Dora

ORDER
19 Civ. 7809 (GBD)

 

 

 

GRC

UNITED STATES DISTRICT JUDGE

 

. DANIELS

 
